            Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 1 of 17



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division


IMPACT APPLICATIONS, INC.,                              *

        Plaintiff,                                      *
v.                                                                   Case No.: GJH-19-3108
                                                        *
CONCUSSION MANAGEMENT, LLC,
                                                        *
        Defendant.
                                                        *
*       *        *       *        *        *       *        *        *       *        *        *       *

                                      MEMORANDUM OPINION

        Plaintiff ImPACT Applications, Inc. (“ImPACT Applications” or “Plaintiff”), brought

this civil action against Defendant Concussion Management, LLC f/k/a XLNTbrain, LLC

(“XLNTbrain” or “Defendant”), alleging false advertising in violation of the Lanham Act, 15

U.S.C. § 1125(a) (Count I), and common law unfair competition (Count II). ECF No. 19.

Pending before the Court are Defendant’s Motion for Judgment on the Pleadings as to Plaintiff’s

Amended Complaint, ECF No. 23, and Plaintiff’s Motion for Leave to File Surreply, ECF No.

27.1 No hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the following reasons,

Defendant’s Motion for Judgment on the Pleadings is granted and Plaintiff’s Motion for Leave to

File Surreply is denied.




1
 Also pending before the Court is Plaintiff’s Consent Motion to Extend Deadline to Respond to Second Motion for
Judgment on the Pleadings, ECF No. 24, which the Court grants.

                                                       1
          Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 2 of 17



I.      BACKGROUND2

        A.       The Parties

        ImPACT Applications was founded by a group of medical and research professionals in

2002. ECF No. 19 ¶ 6. Its primary business operations include training and software for

neurocognitive testing, assessment, and evaluation for use in ImPACT Applications’ proprietary

computerized neurocognitive evaluation system. Id. ¶ 7. ImPACT Applications is the maker of

ImPACT® (Immediate Post-concussion Assessment and Cognitive Testing), which provides a

neurocognitive test battery that offers healthcare professionals objective measures of

neurocognitive functioning. Id. ¶ 8. Healthcare professionals use ImPACT®, and the data it

provides, as an aid in the assessment and management of concussions in individuals between the

ages of 12 and 59. Id. ImPACT Applications is also the maker of ImPACT Pediatric®, which is

similar to ImPACT®, but used for individuals between the ages of 5 and 11. Id. ¶ 10. ImPACT®

and ImPACT Pediatric® are the result of years of research and are the only software-based

neurocognitive tests that have been cleared and designated by the Food and Drug Administration

(“FDA”) as Class II medical devices for use as an aid in the assessment and management of

concussions. Id. ¶¶ 9, 12, 15. The ImPACT® test is used globally by high schools, colleges,

universities, clinical centers, consultants, professional teams, and military units. Id. ¶ 19.

        XLNTbrain, LLC was organized in Maryland in 2012 with a stated purpose of assessing

neurological activity in athletes in order to enhance their performance.3 Id. ¶¶ 28–29. XLNTbrain

markets and sells its products to schools, medical professionals, and sports teams and is a direct

competitor of ImPACT Applications. Id. ¶¶ 30–31.


2
  Unless otherwise stated, the background facts are taken from Plaintiff’s Amended Complaint, ECF No. 19, and are
presumed to be true.
3
  XLNTbrain, LLC changed its corporate name to Concussion Management, LLC on January 6, 2016. ECF No. 19
¶ 28.

                                                        2
          Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 3 of 17



         B.       Concussions And Traumatic Brain Injuries

         Traumatic brain injuries, and more specifically concussions, are of great public concern

in the United States. Id. ¶ 17. According to an article published on the National Center for

Biotechnology Information (“NCBI”) website, each year an estimated 38 million children and

adolescents participate in organized sports in the United States, with an additional 170 million

adults participating in similar physical activities. Id. ¶ 20 (citing Daniel H. Daneshvar et al., The

Epidemiology of Sport-Related Concussion, National Center for Biotechnology Information –

PubMed Central (Jan. 1, 2012), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2987636/).

Many of these activities are associated with an increased risk of traumatic brain injury, with 1.6

to 3.8 million concussions occurring in sports and recreational activities annually. Id.

Additionally, each year traumatic brain injuries account for more than 2 million emergency room

visits in the United States and contribute to the deaths of more than 50,000 Americans. Id. ¶ 21.

         The FDA issued a safety communication on April 10, 2019, targeted at people who may

be tested for a head injury, parents and caregivers of people who may be tested, coaches and

athletic administrators, sports medicine specialists and athletic trainers, and health care providers

who assess or diagnose head injuries. The FDA Recommends Only Using Cleared or Approved

Medical Devices to Help Assess or Diagnose a Head Injury, Including Concussion: FDA Safety

Communication, U.S. Food & Drug Administration (Apr. 10, 2019),

https://www.fda.gov/medical-devices/safety-communications/fda-recommends-only-using-

cleared-or-approved-medical-devices-help-assess-or-diagnose-head-injury.4 This safety



4
  The Amended Complaint references such a statement made by the FDA but appears to provide the wrong date.
ECF No. 19 ¶ 24 & n.2. Regardless, the Court can take judicial notice of the FDA’s safety communication and news
release. See United States v. Garcia, 855 F.3d 615, 621 (4th Cir. 2017) (noting courts “routinely take judicial notice
of information contained on state and federal government websites”); Horne v. Novartis Pharm. Corp., 541 F. Supp.
2d 768, 777 (W.D.N.C. 2008) (“[T]he Court may take judicial notice of and consider the public records of the FDA,
such as [a] Public Health Advisory[.]”).

                                                          3
         Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 4 of 17



communication recommends that the target audience use only cleared or approved medical

devices to help assess or diagnose a head injury, including a concussion. Id. Additionally, a news

release relating to the safety communication clarifies that “[p]roducts being marketed for the

assessment, diagnosis, or management of a head injury, including concussion, that have not been

approved or cleared by the FDA are in violation of the law.” FDA warns public not to sue

unapproved or uncleared medical devises to help assess or diagnose a concussion, U.S. Food &

Drug Administration (Apr. 10, 2019), https://www.fda.gov/news-events/press-

announcements/fda-warns-public-not-use-unapproved-or-uncleared-medical-devices-help-

assess-or-diagnose-concussion.

       ImPACT Applications’ products are included in the FDA’s list of approved medical

devises for assessing head injury. Medical Devices for Assessing Head Injury, U.S. Food & Drug

Administration (Apr. 9, 2019), https://www.fda.gov/medical-devices/neurological-

devices/medical-devices-assessing-head-injury. XLNTbrain’s products are not. Id.

       C.       XLNTbrain’s Alleged False And Misleading Statements

       XLNTbrain makes numerous statements on its website and social media accounts that

ImPACT Applications alleges are false and misleading. These allegedly false statements include

claims that “the XLNT brain test is superior to and more effective than other concussion

assessment tools, including neurocognitive tests” as well as claims that XLNT has qualities “that

only exist with respect to medical devices cleared by the FDA.” Id. ¶¶ 33, 44. These statements

include, among others:

               XLNTbrain is “Beyond Baseline Concussion Tests.” Id. ¶ 32.

               XLNTbrain offers “The First Complete Online Concussion Test and Management
                Program for All Sports and Levels.” Id.

               “[C]linical-caliber post-concussion evaluations to monitor severity and the
                recovery progress.” Id. ¶ 33.
                                                 4
          Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 5 of 17



                “XLNTbrain Sport provides clinical-caliber concussion care giving subscribers a
                 complete solution that’s easy to use, affordable and adds a ‘virtual neurologist’
                 for the team.” Id.

                “Implementing the XLNTbrain Concussion Management Program helps safely
                 guide athletes back to gameplay after a concussion has been sustained.” Id.

                “XLNTbrain offers a complete feature set when compared to other solutions.” Id.

                “XLNTbrain offers a ‘virtual neurologist’ to athletic teams.” Id.

                “Regarding post-injury testing, XLNTbrain provides ‘baseline comparisons [that]
                 provide clinical caliber post-concussion evaluations to monitor severity and the
                 recovery progress.” Id.

                “XLNTbrain provides a Daily Symptom Checklist for athletes to complete.” Id.

                “[A] medical professional reviews data from XLNTbrain test and can lead to a
                 ‘sign off’ on an athlete’s return to gameplay.” Id.

                XLNTbrain “helps answer the most common question, ‘when can I play again?’
                 Dr. Kerasidis created a tool that guides the decision-making process, giving all-
                 involved individuals a recovery care plan that includes daily monitoring of
                 symptoms, progressive physical and cognitive exertion exercises and a timeline to
                 safely return to gameplay.” Id. ¶ 35.

XLNTbrain makes these statements despite its absence from the FDA’s list of approved devices

for assessing head injury and despite not having filed a premarket regulatory submission with the

FDA.5 Id. ¶ 43.

        D.       Procedural History

        ImPACT Applications filed its initial Complaint on October 25, 2019, alleging claims of

false advertising in violation of the Lanham Act, 15 U.S.C. § 1525(a), and common law unfair

competition against XLNTbrain, Harry Kerasidis, M.D., Steven E. Lewis, and John Does 1–10.

ECF No. 1. XLNTbrain and Dr. Kerasidis answered on January 6, 2020, ECF No. 15, and filed a

Motion for Judgment on the Pleadings, ECF No. 16, the following day.


5
  XLNTbrain admits in its Answer to Plaintiff’s Amended Complaint, ECF No. 21, that it “has not yet been
reviewed by the FDA for approval as a Class II medical device.” ECF No. 21 ¶ 15.

                                                       5
          Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 6 of 17



         On January 21, 2020, ImPACT Applications filed a Notice of Dismissal, voluntarily

dismissing all claims against Steven E. Lewis and the John Doe defendants. ECF No. 17. The

same day, ImPACT Applications, XLNTbrain, and Dr. Kerasidis filed a joint Stipulation of

Voluntary Dismissal stipulating that Dr. Kerasidis would be dismissed, leaving XLNTbrain as

the sole defendant. ECF No. 18.

         Also on January 21, 2020, ImPACT Applications filed an Amended Complaint against

XLNTbrain, ECF No. 19,6 which XLNTbrain answered on February 4, 2020, ECF No. 21.

XLNTbrain then filed the instant Motion for Judgment on the Pleadings on April 21, 2020. ECF

No. 21. ImPACT Applications responded in opposition on May 8, 2020, ECF No. 25, and

XLNTbrain replied on May 22, 2020, ECF No. 26. On May 27, 2020, ImPACT Applications

requested leave to file a surreply, ECF No. 27, which XLNTbrain opposes, ECF No. 29.

II.      MOTION FOR LEAVE TO FILE SURREPLY

         The Court denies ImPACT Applications’ Motion for Leave to File Surreply because

XLNTbrain does not introduce any new information in its Reply that ImPACT Applications did

not previously have an opportunity to address.

         “Unless otherwise ordered by the Court, surreply memoranda are not permitted to be

filed.” Loc. R. 105.2(a) (D. Md. 2018). “Typically, ‘[s]urreplies may be permitted when the

moving party would be unable to contest matters presented to the court for the first time in the

opposing party’s reply.’” Tamarian Carpets, LLC v. Ahmadi & Sons, Inc., No. GLR-12-2571,

2013 WL 3771375, at *2 (D. Md. July 16, 2013) (brackets in original) (quoting Khoury v.

Meserve, 268 F. Supp. 2d 600, 605 (D. Md. 2003)). ImPACT Applications’ Motion for Leave to



6
  Plaintiff also filed a brief response to XLNTbrain’s original Motion for Judgment on the Pleadings, asserting that
the motion was mooted by the Amended Complaint. ECF No. 20. The Court agreed and denied XLNTbrain’s first
Motion for Judgment on the Pleadings as moot on July 2, 2020. ECF No. 28.

                                                          6
          Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 7 of 17



File Surreply, however, does not provide any explanation for why additional briefing is

warranted here. ECF No. 27. Instead, ImPACT Applications states only that the “attached

surreply is constrained to address arguments raised in the Reply that are either new or require a

response[,]” but then fails to attach a surreply to its Motion. Id. at 1.7 Moreover, a review of

XLNTbrain’s Reply reveals no new arguments. See ECF No. 26. Rather, the Reply only

addresses arguments thoroughly discussed by ImPACT Applications in its Opposition. See id.

Consequently, the Court denies ImPACT Applications’ Motion for Leave to File Surreply.

III.    MOTION FOR JUDGMENT ON THE PLEADINGS

        A.       Standard Of Review

        Pursuant to Rule 12(c), “[a]fter the pleadings are closed—but early enough not to delay

trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). In ruling on a

Rule 12(c) motion, courts apply “the same standard as motions brought under Rule 12(b)(6).”

Massey v. Ojaniit, 759 F.3d 343, 347 (4th Cir. 2014) (citing Edwards v. City of Goldsboro, 178

F.3d 231, 243 (4th Cir. 1999)). To survive a Rule 12(b)(6) motion, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). Courts will dismiss complaints under Rule 12(c) if “after accepting all well-pleaded

allegations in the plaintiff's complaint as true and drawing all reasonable factual inferences from

those facts in the plaintiff’s favor, it appears certain that the plaintiff cannot prove any set of

facts in support of his claim entitling him to relief.” Edwards, 178 F.3d at 244. This Court’s role

is to test “the sufficiency of the complaint,” and not to “resolve the merits of the plaintiff’s

claims or any disputes of fact.” Drager v. PLIVA USA, Inc., 741 F.3d 470, 474 (4th Cir. 2014).


7
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        7
           Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 8 of 17



As such, the Court will assume all well-pleaded factual allegations in the complaint to be true.

See Belmora LLC v. Bayer Consumer Care AG, 819 F.3d 697, 702 (4th Cir. 2016).

          B.     Discussion

                 1.      False Advertising Under The Lanham Act, 15 U.S.C. § 1125(a)

          The Lanham Act prohibits “false or misleading description[s] of fact, or false or

misleading representation[s] of fact” that “misrepresent[] the nature, characteristics, qualities, or

geographic origin of [the speaker’s] or another person’s goods, services, or commercial

activities.” 15 U.S.C. § 1125(a). A plaintiff who brings a claim under the Lanham Act must

allege:

          (1) the defendant made a false or misleading description of fact or representation
          of fact in a commercial advertisement about his own or another’s product; (2) the
          misrepresentation is material, in that it is likely to influence the purchasing
          decision; (3) the misrepresentation actually deceives or has the tendency to
          deceive a substantial segment of its audience; (4) the defendant placed the false
          or misleading statement in interstate commerce; and (5) the plaintiff has been or
          is likely to be injured as a result of the misrepresentation, either by direct
          diversion of sales or by a lessening of goodwill associated with its products.

Scotts Co. v. United Indus. Corp., 315 F.3d 264, 272 (4th Cir. 2002). XLNTbrain’s arguments in

the instant case center on the first element of a Lanham Act claim: whether or not ImPACT

Applications has adequately alleged a misrepresentation of fact that is actionable under the

Lanham Act. See ECF No. 23 at 7–22.

          In order to be actionable under the Lanham Act, “[a]n alleged misrepresentation of fact

must be able to be reasonably interpreted as a statement of objective fact.” EndoSurg Med., Inc.

v. EndoMaster Med., Inc., 71 F. Supp. 3d 525, 554 (D. Md. 2014). A statement of objective fact

is a specific and measurable claim, “capable of being shown true or false in a way that admits of

empirical verification.” Id.; Pizza Hut, Inc. v. Papa John’s Int’l, Inc., 227 F.3d 489, 496 (5th Cir.

2000). “Statements of opinion are generally not actionable under the false advertising provision


                                                   8
         Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 9 of 17



of the Lanham Act.” EndoSurg Med., Inc., 71 F. Supp. 3d at 554. Puffery is one such form of

non-actionable statements of opinion. “Puffery is an exaggerated statement which no reasonable

buyer would be justified in relying on or a claim of superiority so vague that nothing can be

understood from it except that it is an opinion.” Id.

       Additionally, in order for a statement to be actionable under the Lanham Act, a plaintiff

must show that “the contested statement or representation [is] either false on its face or, although

literally true, likely to mislead and to confuse consumers given the merchandising contexts.”

Pediamed Pharm., Inc. v. Breckenridge Pharm., Inc., 419 F. Supp. 2d 715, 728 (D. Md. 2006).

“A plaintiff need not provide evidence of consumer deception” where the advertisement is

literally false. Ferring Pharm., Inc. v. River’s Edge Pharm., LLC, No. AW-09-02601, 2010 WL

3087419, at *3 (D. Md. Aug. 6, 2010). However, where a plaintiff’s claim relies on an implied

falsehood, “a plaintiff must demonstrate, by extrinsic evidence, that the challenged

[advertisements] tend to misled or confuse consumers.” Id. (brackets in original) (quoting

Pediamed, Inc., 419 F. Supp. 2d at 728)

       “In analyzing whether an advertisement . . . is literally false [i.e., false on its face], a court

must determine, first, the unambiguous claims made by the advertisement . . ., and second,

whether those claims are false.” PBM Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 120

(4th Cir. 2011) (ellipses in original) (quoting Scotts Co., 315 F.3d at 274). “A literally false

message may be either explicit or conveyed by necessary implication when, considering the

advertisement in its entirety, the audience would recognize the claim as readily as if it had been

explicitly stated.” Id. When “evaluating claims asserting literal falsity by necessary implication,

courts have emphasized the limits of this theory of liability, holding that not ‘all messages

implied by an advertisement will support a finding of literal falsity.” Design Res., Inc. v. Leather



                                                   9
         Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 10 of 17



Indus. of Am., 789 F.3d 495, 502 (4th Cir. 2015) (quoting Clorox Co. P.R. v. Proctor & Gamble

Commercial Co., 228 F.3d 24, 35 (1st Cir. 2000)). “The greater the degree to which a message

relies upon the viewer or consumer to integrate its components and draw the apparent

conclusion, . . . the less likely it is that a finding of literal falsity will be supported.” Id. (ellipsis

in original) (quoting Clorox Co. P.R., 228 F.3d at 35). Moreover, “[c]ommercial claims that are

implicit, attenuated, or merely suggestive usually cannot fairly be characterized as literally

false.” Id. (brackets in original) (quoting Clorox Co. P.R., 228 F.3d at 35).

        Finally, when the relevant product in a Lanham Act false advertising claim is regulated

by the FDA—such as in the instant case—the Court must consider the interaction between the

Lanham Act and the Food, Drug, and Cosmetics Act (“FDCA”) when evaluating whether a

plaintiff’s Lanham Act claim is actionable. See Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1139

(4th Cir. 1993). No private right of action exists under the FDCA, see 21 U.S.C. § 337(a), and a

plaintiff may not use the Lanham Act “as a vehicle by which to enforce the [FDCA] and the

regulations promulgated thereunder.” Mylan Labs., Inc., 7 F.3d at 1139. Rather, Lanham Act

“claims that require direct interpretation and application of the FDCA are not properly

recognized because such matters are more appropriately addressed by the FDA[.]” Braintree

Labs., Inc. v. Nephro-Tech, Inc., No. 96-2459-JWL, 1997 WL 94237, at *6 (D. Kan. Feb. 16,

1997). For example, “a plaintiff may not maintain a Lanham claim alleging only that the

defendant has failed to disclose that the FDA has not approved its product.” Id. Nor may a

plaintiff bring a claim “that the very act of placing a drug on the market . . . somehow implies

(falsely) that the drug had been ‘properly approved by the FDA.’” Mylan Labs., Inc., 7 F.3d at

1139 (emphasis in original). Such theories are, “quite simply, too great a stretch under the

Lanham Act.” Id. However, affirmative misrepresentations, including an explicit false statement



                                                     10
          Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 11 of 17



of FDA approval, are generally actionable, even if the product is regulated by the FDA. Id.;

Braintree Labs., Inc., 1997 WL 94237, at *6.

                  2.       ImPACT Applications Has Not Alleged An Actionable False
                           Advertising Claim Under the Lanham Act

         ImPACT Applications alleges three categories of allegedly false statements: (1) false

implications of FDA approval; (2) misleading suggestions that XLNTbrain products possess the

qualities of FDA-approved devices; and (3) statements of superiority. The Court addresses each

category of statement below and finds that ImPACT Applications’ claims are exactly the type of

claims that are non-actionable under the Lanham Act.

                           a.        False Implications of FDA Approval8

         First, ImPACT Applications alleges that XLNTbrain’s statements regarding its devices,

products, and/or services are false and misleading because they imply that XLNTbrain’s

products have been reviewed or approved by the FDA when they have not. See e.g., ECF No. 19

¶ 37 (alleging XLNTbrain’s statements are misleading because the FDA has stated that “only

cleared devices can make th[o]se claims”); id. ¶ 38 (alleging XLNTbrain’s social media

statements are statements of superiority that are misleading because they “suggest that




8
  ImPACT Applications argues that XLNTbrain has waived this argument under Fed. R. Civ. P. 12(g)(2) by not
raising it in its original Motion for Judgment on the Pleadings, ECF No. 16—a motion the Court denied, without
prejudice, as moot, ECF No. 28. ECF No. 25 at 20–21. Federal Rule of Civil Procedure 12(g)(2) provides that
“[e]xcept as provided in Rule 12(h)(2) or (3), a party that makes a motion under this rule must not make another
motion under this rule raising a defense or objection that was available to the party but omitted from its earlier
motion.” Fed. R. Civ. P. 12(g)(2). Federal Rule of Civil Procedure 12(h)(2), however, states that “[f]ailure to state a
claim upon which relief can be granted . . . may be raised . . . by a motion under Rule 12(c)[.]” Fed. R. Civ. P.
12(h)(2). Thus, the plain language of Rule 12 does not appear to explicitly prohibit the arguments XLNTbrain
includes in the instant Motion for Judgment on the Pleadings. See Ennenga v. Starns, 677 F.3d 766, 773 (7th Cir.
2012) (holding that Rule 12(g)(2) does not prohibit a new Rule 12(b)(6) argument from being raised in a successive
motion). Moreover, courts routinely exercise discretion in applying Fed. R. Civ. P. 12(g)(2). Aviles-Cervantes v.
Outside Unlimited, Inc., 276 F. Supp. 3d 480, 487 (D. Md. 2017); see also Dart Drug Corp. v. Corning Glass
Works, 480 F. Supp. 1091, 1095 n.3 (D. Md. 1979) (“[a] complaint is always vulnerable to a challenge for legal
sufficiency[, and] it is far more efficient to treat the arguments prior to more extensive discovery.”) Thus, as a matter
of judicial efficiency, this Court will consider all of XLNTbrain’s arguments in the pending Motion for Judgment on
the Pleadings.

                                                          11
        Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 12 of 17



XLNTbrain possesses FDA medical device clearance or possesses the qualities of an FDA

cleared medical device”); id. ¶ 49 (alleging that the statements outlined in the Complaint are

“general misrepresentations regarding the effectiveness and safety of XLNTbrain devices,

products, and/or programs that falsely or misleadingly imply FDA review and/or approval”); id.

¶ 52 (asserting that XLNTbrain’s statements suggest that XLNTbrain’s test is “a medical device

cleared by the FDA that is marketed to consumers to help assess, diagnose, or manage head

injury”).

       “False advertising claims based on allegations of implied governmental approval have

not been allowed, for ‘the law does not impute representations of government approval . . . in the

absence of explicit claims.’” Merck & Co., Inc. v. Mediplan Health Consulting, Inc., 425 F.

Supp. 2d 402, 417 (S.D.N.Y. 2006) (ellipsis in original) (quoting Avon Prods., Inc. v. S.C.

Johnson & Son, Inc., 984 F. Supp. 768, 796 (S.D.N.Y. 1997)); see also Ethex Corp. v. First

Horizon Pharm. Corp., 228 F. Supp. 2d 1048, 1055 (E.D. Mo. 2002) (“The decisions in this area

have refused to allow plaintiffs to state a claim based on implicit representations of FDA

approval”). ImPACT Applications does not point to any statement or representation by

XLNTbrain that explicitly declares FDA review or approval. Thus, the Court finds ImPACT

Applications has not alleged an actionable claim for false advertising under the Lanham Act

based on this category of statements. Moreover, allowing a Lanham Act claim to proceed where

a plaintiff does not point to any statement or representation in the defendants’ advertising

declaring FDA approval or review, but rather where the plaintiff tries to rely on a theory that the

very act of placing a drug on the market “somehow implies (falsely) that the drug had been

‘properly approved by the FDA[,]’” would, in effect, allow the plaintiff “to use the Lanham Act




                                                12
        Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 13 of 17



as a vehicle by which to enforce the [FDCA.]” Mylan Labs., Inc., 7 F.3d at 1139. Such a use of

the Lanham Act is prohibited. See id.

                       b.      Misleading Suggestions That XLNTbrain Products Possess
                               The Qualities Of FDA-Approved Devices

       ImPACT Applications next alleges that XLNTbrain’s statements about its products,

devices, and/or services are misleading because they suggest that XLNTbrain’s products have

qualities that only exist in medical devices cleared by the FDA. See, e.g., ECF No. 19 ¶ 33

(presenting a bullet list of allegedly misleading claims concerning concussion screening, return-

to-play assessments, diagnosis, and care, and alleging that these statements are misleading

because they “suggest that the [XLNTbrain] test has qualities that only exist with respect to

medical devices cleared by the FDA”); id. ¶ 36 (asserting that the statements outlined in

paragraphs 33, 34, and 35 are factually misleading statements about XLNTbrain devices and

services because they “suggest that XLNTbrain devices, products and/or services possess

qualities only FDA-cleared medical devices have”); id. ¶ 39 (alleging that XLNTbrain’s

statement that it markets a “comprehensive, web-based, fully integrated sport concussion device”

is misleading and “has a tendency to deceive the consuming public into believing that

XLNTbrain offers benefits that are equivalent to an FDA-cleared medical device”).

       Nowhere in the Complaint, however, does ImPACT Applications specify what qualities

XLNTbrain products allegedly cannot have because the products lack FDA approval. See Engler

v. Harris Corp., No. GLR-11-3597, 2012 WL 3745710, at *4 (“Because the central purpose of

the complaint is to provide the defendant ‘fair notice of what the plaintiff’s claim is and the

grounds upon which it rests,’ the plaintiff’s legal allegations must be supported by some factual

basis sufficient to allow the defendant to prepare a fair response.”) (quoting Twombly, 550 U.S.

at 556 n.3). Can XLNTbrain not have a complete concussion management program? ECF No. 19


                                                 13
        Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 14 of 17



¶ 33. Is it impossible for XLNTbrain’s post-concussion evaluations to be clinical-caliber? Id.

Can only FDA-approved devices provide a Daily Symptom Checklist? Id. Nor is it clear to the

Court that a device that has not been approved by the FDA—that has not even requested

approval, id. ¶ 43—cannot have the qualities of an FDA-approved device. See E. Shore Markets,

Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000) (“[the Court] need not accept

as true unwarranted inferences, unreasonable conclusions, or arguments”). This confusion is only

increased by ImPACT Applications’ admission that it does not allege “FDA approval is

necessary to compete in the . . . space” in which ImPACT Applications and XLNTbrain both

operate. ECF No. 25 at 13.

       With respect to this category of allegedly false and misleading statements, the Amended

Complaint as pleaded requires the Court to interpret and apply the FDCA in order to determine

what qualities only an FDA-approved device can have and determine, before the FDA has had an

opportunity to do so, whether XLNTbrain’s products have those qualities. Thus, the Court finds

that ImPACT Applications has again failed to allege misrepresentations that can support a false

advertising claim under the Lanham Act. Belcher Pharm., LLC v. Hospira, Inc., No. 8:17-cv-

2353-T-30JSS, 2018 WL 4643292, at *3 (M.D. Fla. Apr. 9, 2018) (“‘[A] Lanham Act claim

[that] requires direct application or interpretation of the FDCA or FDA regulations’ is within the

FDA’s jurisdiction.”) (quoting Healthpoint, Ltd. v. Stratus Pharm., 273 F. Supp. 2d 769, 786

(W.D. Tex. 2001)); Braintree Labs., Inc., 1997 WL 94237, at *6 (“[C]laims that require direct

interpretation and application of the FDCA are not properly recognized because such matters are

more appropriately addressed by the FDA[.]”); see also Ethex Corp., 228 F. Supp. 2d at 1055

(“[T]his Court would be forced to determine FDA policy to determine the truth or falsity[,] . . .




                                                14
          Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 15 of 17



this type of claim is better left to the FDA who has the experience in enforcing and interpreting

its own complicated regulations[.]”).

                           c.       Statements Of Superiority

         Finally, ImPACT Applications alleges that XLNTbrain’s statements of superiority or

implied superiority are false and misleading because they imply that XLNTbrain’s tests are

superior to ImPACT Applications’ tests, which cannot be true because ImPACT Applications’

tests have FDA approval while XLNTbrain’s tests do not. ECF No. 19 ¶ 32 (alleging that

XLNTbrain’s statements that it is “Beyond Baseline Concussion Tests” and “The First Complete

Online Concussion Test and Management Program for All Sports and Levels” are false and

misleading statements of superiority because XLNT brain lacks clearance by the FDA as a

medical device); id. ¶¶ 45–46 (alleging that XLNTbrain’s claim of having a greater feature set

than the ImPACT test is a misleading claim of superiority because of “the simple fact that only

ImPACT is cleared by the FDA as a medical device”). The Court finds that ImPACT

Applications has failed to sufficiently allege falsity with regard to these alleged statements of

superiority.

         Regarding the first two statements of superiority, nowhere in the Amended Complaint

does ImPACT Applications allege that XLNTbrain does not have products other than—i.e.,

“beyond”—baseline concussion testing, see id. ¶ 32; nor does the Court understand ImPACT

Applications to allege that XLNTbrain’s statement that it is “The First Complete Online

Concussion Test and Management Program for All Sports and Levels” is literally false, id.

¶¶ 32–34, 36.9 Instead, ImPACT Applications claims these statements are false and misleading



9
  The Court need not decide for the purposes of this memorandum opinion, but it is also likely these statements are
non-actionable puffery. Puffery “a claim of superiority so vague that nothing can be understood from it except that it
is an opinion.” EndoSurg Med., Inc., 71 F. Supp. 3d at 554.

                                                         15
        Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 16 of 17



only because they necessarily imply XLNTbrain is superior to ImPACT Applications, which

cannot be true because ImPACT Applications has FDA approval and XLNTbrain does not. It is

unclear, if not unlikely, however, that a device that is not approved by the FDA can never be

superior in any respect to an FDA-approved device—e.g., can never be more complete or have

more features. See E. Shore Markets, Inc., 213 F.3d at 180 (“[The Court] need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments[.]”); United Black Firefighters

of Norfolk v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979) (concluding that, at the motion to dismiss

stage, a court need not accept all factual allegations devoid of any reference to actual events).

Moreover, XLNTbrain has not been denied approval by the FDA—rather it never sought

approval—so the FDA has not declared XLNTbrain inferior in some measurable way. ECF No.

19 ¶ 43; ECF No. 21 ¶ 43. Thus, ImPACT Applications’ allegations regarding these two

statements of superiority are insufficient to support a false advertising claim under the Lanham

Act.

       ImPACT Applications’ allegations regarding XLNTbrain’s claim of a comparatively

more complete “feature set” are similarly insufficient to support a claim for false advertising

under the Lanham Act. The Amended Complaint attaches the chart of features that XLNTbrain’s

“feature set” statement is based on, yet does not specifically claim that this chart contains false

information regarding the offerings of each competitor. ECF No. 19-1. Rather, ImPACT

Applications only contests a statement summarizing the chart: “XLNTbrain offers a complete

feature set when compared to other solutions[.]” ECF No. 19-1; see ECF No. 19 ¶ 33. ImPACT

Applications alleges this statement is misleading because, like with the other statements of

superiority, XLNTbrain cannot be superior because it is not cleared by the FDA as a medical

device while ImPACT Applications is FDA-approved. ECF No. 19 ¶¶ 45–46. However, as



                                                 16
         Case 8:19-cv-03108-GJH Document 30 Filed 03/16/21 Page 17 of 17



discussed above, this conclusory claim is wholly unsupported, as it is unclear that lack of FDA

approval has any relation to the completeness of a product’s “feature set” or to a product’s

relative superiority.

        ImPACT Applications has failed to allege in its Amended Complaint a false statement or

misrepresentation sufficient to support a claim for false advertising under the Lanham Act. Thus,

the Court grants XLNTbrain’s request for judgment on the pleadings with regard to ImPACT

Applications’ Lanham Act claim and dismisses Count I of the Amended Complaint.

                3.      ImPACT Applications Has Not Alleged An Actionable Claim For
                        Unfair Competition Under Maryland Common Law

        Because the Parties seem to agree that ImPACT Applications’ Lanham Act claim and

state common law claim are evaluated under the same test, ECF No. 23 at 22; ECF No. 25 at 20;

see also Scotch Whisky Ass’n v. Majestic Distilling Co., Inc., 958 F.2d 594, 597 (4th Cir. 1992)

(agreeing with the district court’s decision to apply the same test to the Lanham Act false

advertising claim and to the unfair competition actions under Maryland common law), the Court

finds that ImPACT Applications also fails to state a claim of unfair competition under Maryland

common law. Consequently, the Court grants XLNTbrain’s request for judgment on the

pleadings regarding ImPACT Applications’ unfair competition claim and dismisses Count II of

the Amended Complaint.

IV.     CONCLUSION

        For the foregoing reasons, ImPACT Applications’ Motion for Leave to File Surreply is

denied and XLNTbrain’s Motion for Judgment on the Pleadings is granted. A separate Order

shall issue.


Date: March     16, 2021                                     __/s/________________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge
                                                17
